IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,874-01


                      EX PARTE CHRISTIAN DION BLACK, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1248898-A IN THE 337TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment.

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify him that his direct appeal had been affirmed and that he had the right to file

a pro se petition for discretionary review (PDR). We remanded this application to the trial court for

development of the record and findings of fact and conclusions of law.

        The trial court has determined that appellate counsel failed to timely inform Applicant that
                                                                                                    2

his appeal had been affirmed and of his right to file a pro se PDR. We find that Applicant is entitled

to the opportunity to file an out-of-time PDR of the judgment of the First Court of Appeals in case

number 01-13-00940-CR that affirmed his conviction in Cause No. 1248898 from the 337th District

Court of Harris County. Applicant shall file his PDR with this Court within 30 days of the date on

which this Court’s mandate issues.

Delivered: December 11, 2019
Do not publish